


Exhibit 10.45
MANAGEMENT PERFORMANCE SHARE AGREEMENT


MetLife, Inc. confirms that, on [grant date] (the "Grant Date"), it granted you,
[name], [number] Performance Shares (your "Performance Shares"). Your
Performance Shares are subject to the terms and conditions of this Management
Performance Share Agreement (this "Agreement") and the MetLife, Inc. 2005 Stock
and Incentive Compensation Plan (the "Plan").


1.
Standard Performance Terms.



(a) The terms of this Section 1 shall be referred to as the "Standard
Performance Terms" and will apply to your Performance Shares except in so far as
Sections 2 (Change of Status) or 3 (Change of Control) apply.


(b) The Performance Period for your Performance Shares will begin on [date],
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. After the conclusion of the Performance
Period, the Committee shall certify in writing the number of Performance Shares
payable in accordance with this Section 1 (your "Final Performance Shares"), and
your Final Performance Shares will be due and payable in Shares at the time
specified in Section 8.


(c) If the Committee determines in writing that the Company had net income
available to common shareholders for either the third calendar year of the
Performance Period or for the Performance Period as a whole, then you will be
eligible for a payment of up to 200% of your Performance Shares. Net income
available to common shareholders for any period will be determined with
reference to the Company's Form 10-K on file with the Securities and Exchange
Commission for the third year of the Performance Period on the date of the
Committee's determination.
(d) If, under Section 1(c), you are eligible for a payment, the Committee will
determine your Final Performance Shares by multiplying your Performance Shares
by the "Performance Factor." The Performance Factor means a percentage (from
zero to 200%) which is the sum of two other percentages (each from zero to
100%), described in (1) and (2) below, multiplied by the factor determined by
(3) below, if applicable.


(1) The first percentage will be based on the Company's average percentile
performance with respect to Change in Annual Net Operating Income Available to
Common Shareholders Per Share during the Performance Period relative to the
other companies in the Index, determined in the following manner:


(a) First, the Net Operating Income Available to Common Shareholders Per Share
will be determined for the Company and for each of the other companies in the
Index, for each calendar year of the Performance Period and the calendar
immediately preceding the first calendar year of the Performance Period. For
this purpose, "Net Operating Income Available to Common Shareholders Per Share"
for each calendar year will have the meaning of that term, or its substantial
equivalent, defined in or derived from the Company's quarterly financial
supplement for the fourth quarter of the prior year filed with or furnished to
the United States Securities and Exchange Commission.




--------------------------------------------------------------------------------




(b) Second, the Change in Annual Net Operating Income Available to Common
Shareholders Per Share will be determined for the Company and for each of the
other companies in the Index for each calendar year of the Performance Period.
For this purpose, "Change in Annual Net Operating Income Available to Common
Shareholders Per Share" means Net Operating Income Available to Common
Shareholders Per Share for each calendar year of the Performance Period divided
by Net Operating Income Available to Common Shareholders Per Share in the
immediately preceding calendar year.


(c) Third, the Company's Change in Annual Net Operating Income Available to
Common Shareholders Per Share for each calendar year of the Performance Period
will be compared to the Change in Annual Net Operating Income Available to
Common Shareholders Per Share for each of the other companies in the Index for
the same calendar year to determine the percentage of the other companies in the
Index whose performance was less than that of the Company, rounded down to the
nearest whole number percentile appearing on the left-hand column of Table 2 of
Schedule A to this Agreement (Company performance greater than every other
company in the Index being deemed to be performance in the ninety-ninth
percentile), producing the Company's percentile performance relative to the
other companies in the Index


(d) Fourth, a percentage for each calendar year of the Performance Period will
be determined using the percentile determined under Section (d)(l)(c) and the
corresponding percentage on the right-hand column of Table 1of Schedule A to
this Agreement.


(e) Finally, the three percentages referenced in Section (l)(d)(l)(d) will be
averaged.


(2) The second percentage will be based on the Company's performance with
respect to Proportionate Total Shareholder Return during the Performance Period
as a percentage of that of the Index, determined according to Table 2 of
Schedule A to this Agreement, determined in the following manner:


(a) First, the Initial Closing Price of the Company and the Index will each be
determined. For this purpose, "Initial Closing Price" means, in the case of the
Company the average Closing Price, and in the case of the Index the value of the
Index, in each case for the twenty (20) trading days prior to the first day of
the Performance Period.


(b) Second, the Final Closing Price of the Company and the Index will each be
determined. For this purpose, "Final Closing Price" means, in the case of the
Company the average Closing Price, and in the case of the Index the value of the
Index, in each case for the twenty (20) trading days prior to and including the
final day of the Performance Period.


(c) Third, the Total Shareholder Return of the Company and the Index will each
be determined, and expressed as a percentage. For this purpose, "Total
Shareholder Return" means the change (plus or minus) from the Initial Closing
Price to the Final


2




--------------------------------------------------------------------------------






Closing Price, plus (in the case of the Company) dividends (if any) actually
paid on Shares on a reinvested basis from the first day of the Performance
Period to and including the last day of the Performance Period.


(d) Fourth, the Proportionate Total Shareholder Return of the Company and the
Index will each be determined. For this purpose, "Proportionate Total
Shareholder Return" means Total Shareholder Return divided by Initial Closing
Price.


(e) Fifth, the Proportionate Total Shareholder Return of the Index will be
subtracted from the Company's Proportionate Total Shareholder Return, and the
result rounded up or down to the nearest percentage appearing on the left-hand
column of Table 2 of Schedule A to this Agreement (any result precisely halfway
between two percentages being rounded up to the next highest percentage).


(f) Finally, a percentage will be determined using the result produced under
Section l(d)(2)(e) and the corresponding percentage on the right-hand column of
Table 2 of Schedule A to this Agreement.


(3) If the Total Shareholder Return of the Company, as determined under Section
(1)(d)(2)(e), is zero percent or less, then the sum of the percentages described
under Sections (1)(d)(1) and (1)(d)(2) will be multiplied by a factor of
seventy-five hundredths (0.75) and rounded up or down to the nearest whole
percentage (any result precisely halfway between two percentages being rounded
up to the next highest percentage) to determine the Performance Factor.


(e) For purposes of Section l(d)(l), the companies in the Index refers to each
company, other than the Company, that:


(1) does not adopt International Financial Reporting Standards with respect to a
reporting period earlier than the reporting period with respect to which the
Company does so,


(2) has publicly reported its earnings in conformity with accounting principles
generally accepted in the United States of
America for each of the two calendar years being compared under Section
l(d)(l)(b); and


(3) is included in the Standard & Poor's Insurance Index derived from Fortune
500 companies for the entirety of the second of the two calendar years being
compared under Section l(d)(1)(b).


(f) For purposes of Section 1(d)(2), the Index refers to the Standard & Poor's
Insurance Index derived from Fortune 500 companies, including any weighting of
the stock of the companies included in that index that is applied by Standard &
Poor's, from time to time.


2.
Change of Status. For purposes of this Section 2, your transfer between the
Company and an Affiliate, or among Affiliates, will not be a termination of
employment. In the event of a Change of Control, any applicable terms of Section
3 (Change of Control) will supersede the terms of this Section 2.



3






--------------------------------------------------------------------------------




(a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, the Standard Performance Terms will continue to apply to your
Performance Shares. Once this provision applies, no other change of status
described in this Section 2 (except the provision regarding termination for
Cause) will affect your Performance Shares, even if you subsequently return to
active service or your employment with the Company or an Affiliate terminates
other than for Cause.
(b) Death. In the event that your employment with the Company or an Affiliate
terminates due to your death, your Performance Shares will be due and payable in
Shares (or cash at a value equal to the Closing Price on the date of your death,
if so determined by the Committee). Any payment will be made at the time
specified in Section 8.


(c) Retirement. If your employment with the Company or an Affiliate terminates
(other than for Cause) on after your early retirement date or normal retirement
date (in each case determined under any ERISA qualified pension plan offered by
the Company or an Affiliate in which you participate) ("Retirement"), the
Standard Performance Terms will continue to apply to your Performance Shares.


(d) Bridge Eligibility. If your employment with the Company or an Affiliate
terminates (other than for Cause) with bridge eligibility for retirement-related
medical benefits (determined under an ERISA qualified benefit plan offered by
the Company or an Affiliate in which you participate, if any) ("Bridge
Eligibility"), and your separation agreement (offered to you under the severance
program offered by the Company or an Affiliate to its Employees) becomes final,
the Standard Performance Terms will continue to apply to your Performance
Shares.


(e) Termination for Cause. In the event that your employment with the Company or
an Affiliate terminates for Cause, your Performance Shares will be forfeited
immediately.


(f) Other Termination of Employment. Unless the Committee determines otherwise,
if no other provision in this Section 2 regarding change of status applies,
including, for example, your voluntary termination of employment, your
termination without Retirement or Bridge Eligibility, or your termination by the
Company or an Affiliate without Cause, your Performance Shares will be forfeited
immediately unless you are offered a separation agreement by the Company or an
Affiliate under a severance program. To the extent your separation agreement
becomes final your Prorated Performance Shares will be due and payable to you.
Any payment will be made at the time specified in Section 8. The number of your
"Prorated Performance Shares" will be determined by dividing the number of
calendar months in the Performance Period that have ended as of the end of the
month of the termination of your employment by thirty-six(36), multiplying the
result by the number of your Performance Shares, and rounding to the nearest
whole number; provided, however, that if the date of the termination of your
employment is prior to the first anniversary of the beginning of the Performance
Period, then the number of your Prorated Performance Shares shall be zero (0).
Payment for each of your Prorated Performance Shares will be made in cash at a
value equal to the Closing Price on the Grant Date, and shall be rounded to the
nearest one-hundred dollars ($100.00). If your separation agreement does not
become final, your Performance Shares will be forfeited.


3. Change of Control.


(a) Except as provided in Section 3(b), and unless otherwise prohibited under
law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Performance


4




--------------------------------------------------------------------------------




Shares will be due and payable in the form of cash equal to the number of your
Performance Shares multiplied by the Change of Control Price. Any payment will
be made at the time specified in Section 8.


(b) The terms of Section 3(a) will not apply to your Performance Shares if the
Committee reasonably determines in good faith, prior to the Change of Control
that you have been granted an Alternative Award for your Performance Shares
pursuant to Section 15.2 of the Plan. Any such Alternative Award shall not
accelerate the timing of payment or otherwise violate Code Section 409A.


4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Shares, and all rights
with respect to your Performance Shares are exercisable during your lifetime:
only by you.


5. Beneficiarv Designation. You may name any beneficiary or beneficiaries (who
may be named contingently or successively) who may then exercise any right under
this Agreement in the event of your death. Each beneficiary designation for such
purpose will revoke all such prior designations. Beneficiary designations must
be properly completed on a form prescribed by the Committee and must be filed
with the Company during your lifetime. If you have not designated a beneficiary,
your rights under this Agreement will pass to and may be exercised by your
estate.


6. Tax Withholding. The Company will withhold from payment made under this
Agreement an amount sufficient to satisfy the minimum statutory Federal, state,
and local tax withholding requirements relating to payment on account of your
Performance Shares.


7. Adjustments. The Committee will make appropriate adjustments in the terms and
conditions of your Performance Shares in recognition of unusual or nonrecurring
events affecting the Company or its financial statements (such as a Common Stock
dividend, Common Stock split, recapitalization, payment of an extraordinary
dividend, merger, consolidation, combination, spin­off, distribution of assets
to stockholders other than ordinary cash dividends, exchange of shares, or other
similar corporate change), or in recognition of changes to applicable laws,
regulations, or accounting principles, to prevent unintended dilution or
enlargement of the potential benefits of your Performance Shares. The
Committee's determinations in this regard will be conclusive.


8. Timing of Payment


(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly. If Shares are to be paid to you, you will receive
evidence of ownership of those Shares.


(b) If payment is due and payable under Section 2(b), it will be made upon your
death.


(c) If payment is due and payable under Section 2(f), it will be made six (6)
months after the termination of your employment (or six(6) months after your
"separation from service" under Code Section 409A, if that is a different date).


(d) If payment is due and payable under Section 3(a), and the Change of Control
that causes payment to be due and payable Section 409A, such sum shall be paid
to you within thirty (30) days of the Change of Control. If payment is due and
payable under Section 3(a), and the Change of Control that causes payment to be
due and payable is not a


5



    

--------------------------------------------------------------------------------




"change of control" as defined under Code Section 409A, such sum shall be paid
to you at the time determined under
Section 8(e).


(e) If payment is due and payable under the Standard Performance Terms and you
have chosen to defer payment under an applicable deferred compensation plan
offered by the Company or an Affiliate, payment will be made at the time
determined under that plan. If payment is due and payable under the Standard
Performance Terms and you have not chosen to defer payment under an applicable
deferred compensation plan offered by the Company or an Affiliate, payment will
be made in the calendar year after the end of the Performance Period.


9. Closing Price. For purpose of this Agreement, "Closing Price" will mean the
closing price of a Share as reported in the principal consolidated transaction
reporting system for the New York Stock Exchange (or on such other recognized
quotation system on which the trading prices of the Shares are quoted at the
relevant time), or in the event that there are no Share transactions reported on
such tape or other system on the applicable date, the closing price on the
immediately preceding date on which Share transactions were reported. Closing
Price shall constitute "Fair Market Value" under the Plan for all purposes
related to your Performance Shares.


10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.


11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of
the State of Delaware, regardless of the law that might be applied under
principles of conflict of laws. Any action to enforce this Agreement or any
action otherwise regarding this Agreement must be brought in a court in the
State of New York, to which jurisdiction the Company and you consent.


12. Miscellaneous. For purposes of this Agreement, "Committee" includes any
direct or indirect delegate of the Committee as defined in the Plan and (unless
otherwise indicated) the word "Section" refers to a Section in this Agreement.
Any other capitalized word used in this Agreement and not defined in this
Agreement, including each form of that word, is defined in the Plan. Any
determination or interpretation by the Committee pursuant to this Agreement will
be final and conclusive. In the event of a conflict between any term of this
Agreement and the terms of the Plan, the terms of the Plan control. This
Agreement and the Plan represent the entire agreement between you and the
Company, and you and all Affiliates, regarding your Performance Shares. No
promises, terms, or agreements of any kind regarding your Performance Shares
that are not set forth, or referred to, in this Agreement or in the Plan are
part of this Agreement. In the event any provision of this Agreement is held
illegal or invalid, the rest of this Agreement will remain enforceable. If you
are an Employee of an Affiliate, your Performance Shares are being provided to
you by the Company on behalf of that Affiliate, and the value of your
Performance Shares will be considered a compensation obligation of that
Affiliate. Your Performance Shares are not Shares and do not give you the rights
of a holder of Shares. You will not be credited with additional Performance
Shares on account of any dividend paid on Shares. The issuance of Shares or
payment of cash pursuant to your Performance Shares is subject to all applicable
laws, rules and regulations, and to any approvals by any governmental agencies
or national securities exchanges as may be required. No Shares will be issued


6






--------------------------------------------------------------------------------




or no cash will be paid if that issuance or payment would result in a violation
of applicable law, including the federal securities laws and any applicable
state or foreign securities laws.


13. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect any of your previously-granted
Awards in any material way (without your written consent) and is otherwise
consistent with the Plan. The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.


14. Agreement to Protect Corporate Property. The grant of your Performance
Shares is subject to your execution of the Agreement to Protect Corporate
Property provided to you with this Agreement (''Property Agreement"). If you do
not return a signed copy of the Property Agreement, this Agreement and the
Performance Shares granted to you will be void. The Company may in its sole
discretion allow an extension of time for you to return your signed Property
Agreement.


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement.


METLIFE, INC.
EMPLOYEE
By: C. Robert Henrikson    
 
Name
 
 
 
Chairman of the Board,
President, and Chief Executive Officer    
 
Title
 
 
 
_______________________________
________________________________
Signature
Signature
 
Date: ___________________________



7






--------------------------------------------------------------------------------




Schedule A
to Management Performance Share Agreement


Table 1
Table 2
Company Change in Annual Net Operating Income Available to Common Shareholders
Percentile
Relative to Other Companies in the Index
First Percentage (Averaged For Each Year of
Performance Period) For
Purposes of Determining Performance Factor*
Index Proportionate Total Shareholder Return subtracted from Company
Proportionate Total Shareholder Return




Second Percentage For Purposes of Determining Performance Factor*
0-24
0
-26.0% or less
0
25
25
-25.0%
25
26
26
-24.0%
26
27
27
-23.0%
27
28
28
-22.0%
28
29
29
-21.0%
29
30
30
-20.0%
30
31
31
-19.0%
31
32
32
-18.0%
32
33
33
-17.0%
33
34
34
-16.0%
34
35
35
-15.0%
35
36
36
-14.0%
36
37
37
-13.0%
37
38
38
-12.0%
38
39
39
-11.0%
39
40
40
-10.0%
40
41
41
-9.0%
41
42
42
-8.0%
42
43
43
-7.0%
43
44
44
-6.0%
44
45
45
-5.0%
45
46
46
-4.0%
46
47
47
-3.0%
47
48
48
-2.0%
48
49
49
-1.0%
49
50
50
0.0%
50
51
52
1.2%
52
52
54
2.4%
54
53
56
3.6%
56
54
58
4.8%
58
55
60
6.0%
60
56
62
7.2%
62
57
64
8.4%
64
58
66
9.6%
66
59
68
10.8%
68
60
70
12.0%
70
61
72
13.2%
72
62
74
14.4%
74
63
76
15.6%
76
64
78
16.8%
78
65
80
18.0%
80
66
82
19.2%
82
67
84
20.4%
84
68
86
21.6%
86


        

--------------------------------------------------------------------------------




69
88
22.8%
88
70
90
24.0%
90
71
92
25.2%
92
72
94
26.4%
94
73
96
27.6%
96
74
98
28.8%
98
75-99
100
30.0% or greater
100
 
 
 
 

•     First percentage is determined for each calendar year of the Performance
Period and averaged, and added to second percentage. The total is multiplied by
0.75 if the Total Shareholder Return of the Company is zero percent or less, and
then multiplied by the number of Performance Shares granted to determine
the number of Final Performance Shares. See Section 1 of this Agreement.



        